DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter 20190204846 in view of Tong et al 20190187273 (hereinafter Tong).


claim 1, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising:
a coupler (200b, see fig. 1, [0039]), and 
a plurality of radar chips including a first radar chip, a second radar chip, and a third radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]), 
wherein the plurality of radar chips comprises external radio-frequency (RF) contacts (200a, 200c, 400a, 400c, see figs. 1 and 2, [0039], [0049], [0051]), 
wherein each of the plurality radar chip comprise a local oscillator designed to generate an RF oscillator signal at least in a switched-on state (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), and 
wherein the external RF contacts of the it radar chips are coupled via the coupler in such a way to permit:
in a first operating mode, the local oscillator of the first radar chip to generate the RF oscillator signal and the coupler to transfer the oscillator signal from the first radar chip to at least one of the second radar chip and the third radar chip (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), and 
in a second operating mode, the local oscillator of the second chip generate the RF oscillator signal and the coupler to transfer the RF oscillator signal from the second radar chip to at least one of the first radar chip or the third radar chip (any of the slave ICs are reconfigurable as the master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0055]).  

	In the same field of endeavor, Tong discloses a radar system (200, see fig. 2), comprising: 
a bidirectional coupler (230, see fig. 2, [0054], [0061]), and
a plurality of radar chips including a first radar and second radar chip, wherein each of the radar chips have external contacts and a local oscillator (210, 220, see fig. 2, [0054]-[0056]),
wherein, in a first operating mode, the local oscillator of the first radar chip to generate the RF oscillator signal and the bidirectional coupler to transfer the oscillator signal from the first radar chip to the second radar chip (see fig. 2, [0056], [0062]-[0063]), and 
in a second operating mode, the local oscillator of the second chip generate the RF oscillator signal and the bidirectional coupler to transfer the RF oscillator signal from the second radar chip to the first radar chip (see fig. 2, [0056], [0062], [0064]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tong with Reuter by configure a bidirectional coupler in the radar system in the manner disclosed by Tong, for the benefit of enabling a common local oscillator signal from radar system to be sourced from any one of the plurality of ICs.
	Regarding claim 2 as applied to claim 16, Reuter as modified by Tong discloses the claimed invention. Tong further discloses the second bidirectional coupler is configured to: in the first operating mode, receive the RF oscillator signal from the first bidirectional coupler and provide the RF oscillator signal to the second radar chip and the third radar chip (see fig. 2, [0056], [0062], [0064], [0074]-[0075]), and in the second 
	Regarding claim 3 as applied to claim 1, Reuter further discloses the radar system as claimed in claim 1 wherein each radar chip of the second chip and third radar chip comprises an external RF contact, of the external RF contacts, that is configurable both as an output port to provide the RF oscillator signal generated in a respective radar chip, of the second radar chip and the third radar chip, and as an input port to receive another RF oscillator signal generated by a different radar chip of the second radar chip and third radar chip (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator); 200a, 200c, 400a, 400c, see figs. 1 and 2, [0039], [0049]-[0051]).
	Regarding claim 4 as applied to claim 1, Reuter further discloses a system controller, which is coupled to a configuration input of the plurality of radar chips and is designed to transfer configuration data to the plurality of radar chips (150,350, see figs. 1 and 3, [0043], [0052], [0055]).
	Regarding claim 5 as applied to claim 4, Reuter further discloses wherein the plurality of radar chips are designed to operate in a master mode or in a slave mode depending on the configuration data received from the-3-PATENT system controller, 
wherein, in the master mode, the local oscillator of a particular radar chip, of the first radar chip, the second radar chip, and the third radar chip, of radar chips, is active and 
	Regarding claim 6 as applied to claim 5, Reuter further discloses wherein, in the first operating mode, the first radar chip is configured for the master mode and the second radar chip and the third radar chip are configured for the slave mode (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]).  
	Regarding claim 7 as applied to claim 5, Reuter further discloses wherein in the second operating mode the local oscillator of the first radar chip is deactivated, the second radar chip is configured for the master mode and the third radar chip is configured for the slave mode (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).  
	Regarding claim 8 as applied to claim 5, Reuter further discloses wherein the system controller is configured to:
detect whether a particular radar chip, of the first radar chip, the second radar chip, and the third radar chip, operating in the master mode is operating properly, and 
if the particular radar chip operating in the master mode is not operating properly, reconfigure the radar system, such that the local oscillator of the particular radar chip is deactivated and another particular radar chip, of the first radar chip, second radar chip, and the third radar chip, previously operating in the slave mode is operated in the master mode (any of the slave ICs are reconfigurable as the master IC and transmit the 
	Regarding claim 9 as applied to claim 1, Reuter further discloses wherein the system controller is further configured to receive, from the first radar chip , the second radar chip, or the third radar chip, a status signal indicating whether the first radar chip is operating properly (see [0054]-[0055]).  
	Regarding claim 10 as applied to claim 9, Reuter further discloses wherein the first radar chip is designed to carry out a self-test in order to test whether the first radar chip, the second radar chip, or the third radar chip is operating properly, and wherein the status signal depends on a result of the self-test (see [0054]-[0055]).  
	Regarding claim 12, Reuter discloses a method for operating a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising at least three radar chips that each comprise a local oscillator (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), wherein, a radar chip of the at least three radar chips is operated in a master mode in which the radar chip generates a radio-frequency (RF) -5-PATENT Attorney Docket No. 0096-0169oscillator signal that is transferred to other radar chips of the at least three radar chips, which are operated in a slave mode (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), the method comprises: 
detecting whether the radar chip operated in the master mode is operating properly (detecting a fault or failure of first transceiver of the radar system, see fig. 3, [0055]); and

	Reuter does not disclose the three radar chips are in communication with a bidirectional coupler.  
	In the same field of endeavor, Tong discloses a radar system (200, see fig. 2), comprising: 
a bidirectional coupler (230, see fig. 2, [0054], [0061]), and
a plurality of radar chips including a first radar and second radar chip, wherein each of the radar chips have external contacts and a local oscillator (210, 220, see fig. 2, [0054]-[0056]),
wherein, in a first operating mode, the local oscillator of the first radar chip to generate the RF oscillator signal and the bidirectional coupler to transfer the oscillator signal from the first radar chip to the second radar chip (see fig. 2, [0056], [0062]-[0063]), and 
in a second operating mode, the local oscillator of the second chip generate the RF oscillator signal and the bidirectional coupler to transfer the RF oscillator signal from the second radar chip to the first radar chip (see fig. 2, [0056], [0062], [0064]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tong with Reuter by configure a bidirectional coupler in the radar system in the manner disclosed by 	 
	Regarding claim 13 as applied to claim 12, Reuter further discloses wherein the at least three radar chips comprise an external RF contacts coupled to the coupler, to output and/or receive the RF oscillator signal (200a, 200b, 200c, 400a, 400c, see figs. 1 and 2, [0039], [0049], [0051]). Tong a plurality of radar chips including a first radar and second radar chip, wherein each of the radar chips have external contacts to output and/or receive the RF oscillator signal (see fig. 2, [0054]-[0056], [0074]) 
	Regarding claim 14 as applied to claim 12, Reuter further discloses wherein the reconfiguring comprises: transmitting configuration data from a system controller to the radar chips (see [0055]-[0056]).  
	Regarding claim 15 as applied to claim 12, Reuter further discloses wherein the detecting whether the radar chip operated in the master mode is -6-PATENToperating properly comprises: carrying out a self-test, using the radar chip, to determine whether the radar chip is operating properly; and generating status signal based on a result of the self-test (see [0054]-[0055]).  
	Regarding claim 16, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising: 
a plurality of couplers including a first coupler and a second coupler (200b, see fig. 1, [0039]); and
a plurality of radar chips including a first radar chip, a second radar chip, and a third radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]), 

wherein each of the plurality of radar chips comprises a local oscillator designed to generate an RF oscillator signal (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), and 
wherein the external RF contacts of the plurality of radar chips are coupled via the plurality of couplers in such a way to permit, in a first operating mode, the RF oscillator signal to be generated by the first radar chip and transferred to the second radar chip and to the third radar chip (common LO signal from master IC to slave ICs, see figs. 1 and 2, [0039], [0050]), and to permit, in a second operating mode, the RF oscillator signal to be generated by the second radar chip and transferred to at least one of the first radar chip or the third radar chip (any of the slave ICs are reconfigurable as the master IC and transmit the local LO signal, when a fault is detected in master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0054]-[0055]).
	Reuter does not disclose that the plurality of couplers are bidirectional couplers.
	In the same field of endeavor, Tong discloses a radar system (200, see fig. 2), comprising: 
a plurality of bidirectional couplers including a first bidirectional coupler and a second bidirectional coupler (340-370, see figs. 2 and 4, [0056], [0074]), and

wherein external contacts of the plurality of radar chips are coupled via the plurality of bidirectional couplers in such a way as to permit (see figs. 2 and 4, [0074]), in a first operating mode, RF oscillator signal to be generated by the first chip and transferred to the second chip (see fig. 2, [0056], [0062]-[0063], [0074]-[0075]), and to permit, in a second operating mode, the RF oscillator signal to be generated by the second radar chip and transferred to the first radar chip (see fig. 2, [0056], [0062], [0064], [0074]-[0075]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tong with Reuter by configure a bidirectional coupler in the radar system in the manner disclosed by Tong, for the benefit of enabling a common local oscillator signal from radar system to be sourced from any one of the plurality of ICs.
	Regarding claim 17 as applied to claim 16, Reuter further discloses wherein in the first operating mode a line length for transferring -7-PATENTthe RF oscillator signal from the first radar chip to the second and third radar is different (see figs. 1 and 3, [0038], [0049]).
	Regarding claim 18 as applied to claim 16, Reuter further discloses wherein in the first operating mode a line length for transferring the RF oscillator signal from the first radar chip to the second radar chip and the third radar is identical (see fig. 3, [0050]-[0051], [0055]).  
claim 19 as applied to claim 18, Reuter further discloses wherein in the second operating mode the line length for transferring the RF oscillator signal from the second radar chip back to itself and to the third radar chip is identical (see fig. 3, [0050]-[0051], [0055]).  
	Regarding claim 20 as applied to claim 16, Reuter further discloses wherein the first radar chip comprises a first external RF contact, of the external RF contacts, comprising a first RF output port, 
wherein the second radar chip comprises a second external RF contact, of the external RF contacts, a first RF input port and second an RF output port, 
wherein the third radar chip comprises a third external RF contact comprising a second RF input port, and 
wherein the first RF output port, of the first radar chip, is coupled to the second RF input port, of the second radar chip, and first RF port, of the second radar chip, is coupled to the second RF input port of the third radar chip (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator) connected to the other transceivers that are the slave transceivers, see figs. 1 and 2, [0049], [0051]). -8-PATENT 
	Regarding claim 21, Reuter discloses a radar system (100, 300, see figs. 1 and 2, [0037], [0045]) comprising a first subsystem comprising a first radar chip and a second radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]); and 
a second subsystem comprising a third radar chip and a fourth radar chip (110-140, 310-340, see figs. 1 and 2, [0037], [0045], [0049]); 

generate a radio-frequency (RF) oscillator signal generated from a first local oscillator, associated with the second radar chip, and output the RF oscillator signal at an RF output (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]), or 
to output a second RF oscillator signal generated and received from a another oscillator of the first radar chip of the first subsystem at the RF output, 
wherein the third radar chip of the second subsystem is configured, in the first operating mode, to receive the RF oscillator signal, output by the second radar chip from a coupler (common LO signal from master IC to slave ICs, when the second IC is configured as the master IC, see figs. 1 and 2, [0037], [0039], [0050], [0051]), and
wherein the third radar chip of the second subsystem is further configured, in a second operating mode, either to:
generate a further RF oscillator signal to provide to the coupler (any of the slave ICs are reconfigurable as the master IC, see figs. 1 and 2, [0039], [0050]-[0051], [0055]), or 
receive the further RF oscillator signal generated by a the fourth radar chip of the second subsystem, from the coupler.
	Reuter does not disclose that the coupler is a bidirectional coupler. 
	In the same field of endeavor, Tong discloses a radar system (200, see fig. 2), comprising: 
a bidirectional coupler (230, see fig. 2, [0054], [0061]), and

wherein, in a first operating mode, the local oscillator of the first radar chip to generate the RF oscillator signal and the bidirectional coupler to transfer the oscillator signal from the first radar chip to the second radar chip (see fig. 2, [0056], [0062]-[0063]), and 
in a second operating mode, the local oscillator of the second chip generate the RF oscillator signal and the bidirectional coupler to transfer the RF oscillator signal from the second radar chip to the first radar chip (see fig. 2, [0056], [0062], [0064]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tong with Reuter by configure a bidirectional coupler in the radar system in the manner disclosed by Tong, for the benefit of enabling a common local oscillator signal from radar system to be sourced from any one of the plurality of ICs.  
	Regarding claim 22 as applied to claim 21, Reuter further discloses wherein, in the first operating mode, both the first subsystem and the second subsystem use the RF oscillator signal generated by a radar chip in the first subsystem and, in the second operating mode, the first subsystem and the second subsystem use different RF oscillator signals (transceivers 310-340 are configurable for operation in the master mode. When operating in the master mode, the transceivers are configured to use an internally generated LO signal (~local oscillator), see figs. 1 and 2, [0049], [0051]).
	Regarding claim 23 as applied to claim 22, Reuter further discloses wherein both the first subsystem and in the second subsystem comprise arranged receiving channels 
	Regarding claim 26 as applied to claim 22, Reuter as modified by Tong discloses the claimed invention. Tong further discloses wherein the bidirectional coupler is a ring coupler (see [0061]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reuter 20190204846 in view of Tong et al 20190187273 (hereinafter Tong) as applied to claim 1 above, and further in view of Subburaj et al 20170023663 (hereinafter Subburaj).
Regarding claim 11 as applied to claim 1, Reuter as modified by Tong discloses the claimed invention except wherein the radar chips are connected to the bidirectional coupler. In a similar field of endeavor, Subburaj discloses a plurality of radar chips connected in a form of a star circuit (see [0072]).
It would therefore have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to connect the radar chips, via the bidirectional coupler, to each other in a star arrangement so that the length of the radar chips from a master radar chip to each of the other radar chips is of equal length. 
Allowable Subject Matter
Claims 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 24 and 25 are allowed for the reasons indicated in the office action mailed May 12, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmes et al 20150035604 discloses coupler with distributed feeding and compensation.
Sankaran et al 20130300627 discloses terminationless power splitter/combiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648